UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 03-6142



In Re:   ELIZABETH MARIE RUSHING FLOYD,

                                                           Petitioner.



                 On Petition for Writ of Mandamus.
                    (CR-00-8-P, CA-02-44-3-2-V)


Submitted:   February 20, 2003            Decided:   February 28, 2003


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Elizabeth Marie Rushing Floyd, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Elizabeth      Marie   Rushing    Floyd       petitions    for     a    writ    of

mandamus.     She seeks an order setting aside her conviction and

sentence.

      Mandamus relief is available only when the petitioner has a

clear right to the relief sought.              In re First Fed. Sav. & Loan

Assn., 860 F.2d 135, 138 (4th Cir. 1988).                 Further, mandamus is a

drastic     remedy    and    should     only    be     used     in    extraordinary

circumstances.       Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.                    In re United

Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

      The   relief    sought   by     Floyd    is   not   available      by     way   of

mandamus.    Accordingly, we deny the petition for writ of mandamus.

We   dispense   with    oral   argument       because     the   facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                     PETITION DENIED




                                         2